Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mark Hinton O'Neal, Appellant                         Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 2013-
No. 06-14-00145-CR        v.                          C0383). Memorandum Opinion delivered
                                                      by Justice Burgess, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Mark Hinton O'Neal, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MARCH 18, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk